DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on December 9th, 2020 in response to the Non-Final Office Action mailed on September 9th, 2020.  Per Applicant's response, Claims 1, 4, 13, 16, & 21 have been amended.  No claims have been newly-added or cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-30 still remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed December 9th, 2020, with respect to the previous 35 U.S.C. 103(a) rejections have been fully considered and are persuasive.  In particular, Applicant alleges that the amendments made to independent Claims 1 and 13 overcome the previously applied prior art rejections, and the Examiner agrees.  Therefore, the previous 103(a) rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant’s amendments filed on December 9th, 2020 have overcome the previously applied prior art rejections.
In view of these amendments, the Examiner has conducted an updated prior art search and has determined that no other prior art reference(s) successfully disclose or render obvious Applicant’s .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC